          Case 1:20-cr-00526-JPO Document 11 Filed 10/06/20 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 United States of America                                                         Protective Order

                 v.                                                               20 Cr. 526 (JPO)

 Dennis Fowler,

                            Defendant.



       Upon the application of the United States of America, with the consent of the undersigned

counsel, the Court hereby finds and orders as follows:

       1. Confidential Material. The Government will make disclosure to the defendant of

documents, objects and information, including electronically stored information (“ESI”), pursuant

to Federal Rule of Criminal Procedure 16, 18 U.S.C. § 3500, and the Government’s general

obligation to produce exculpatory and impeachment material in criminal case. Certain of that

discovery may include material that (i) affects the privacy and confidentiality of individuals; (ii)

would risk prejudicial pretrial publicity if publicly disseminated; and (iii) that is not authorized to

be disclosed to the public or disclosed beyond that which is necessary for the defense of this

criminal case. Discovery materials produced by the Government to the defendant or his counsel

that are either (1) designated in whole or in part as “Confidential” by the Government in emails or

communications to defense counsel, or (2) that include a Bates or other label stating

“Confidential,” shall be deemed “Confidential Material.”

NOW, THEREFORE, FOR GOOD CAUSE SHOWN, IT IS HEREBY ORDERED:

       2. Confidential Material shall not be disclosed by the defendant or defense counsel,

including any successor counsel (“the defense”) other than as set forth herein, and shall be used

by the defense solely for purposes of defending this action. The defense shall not post any
          Case 1:20-cr-00526-JPO Document 11 Filed 10/06/20 Page 2 of 4




Confidential Material on any Internet site or network site to which persons other than the parties

hereto have access, and shall not disclose any Confidential Material to the media or any third party

except as set forth below.

       3. Confidential Material may be disclosed by counsel to:

           (a) Personnel for whose conduct counsel is responsible, i.e., personnel employed by or

retained by counsel, as needed for purposes of defending this action;

           (b) Prospective witnesses for purposes of defending this action.

       4. The Government may authorize, in writing, disclosure of Confidential Material beyond

that otherwise permitted by this Order without further Order of this Court.

       5. This Order does not prevent the disclosure of any Confidential Material in any hearing

or trial held in this action, or to any judge or magistrate judge, for purposes of this action. All

filings should comply with the privacy protection provisions of Fed. R. Crim. P. 49.1.

       6. Except for Confidential Material that has been made part of the record of this case, the

defense shall return to the Government or securely destroy or delete all Confidential Material,

including the seized ESI Confidential Material, within 30 days of the expiration of the period for

direct appeal from any verdict in the above-captioned case; the period of direct appeal from any

order dismissing any of the charges in the above-captioned case; or the granting of any motion

made on behalf of the Government dismissing any charges in the above-captioned case, whichever

date is later, subject to defense counsel’s obligation to retain client files under the Rules of

Professional Conduct.




                                                 2
             Case 1:20-cr-00526-JPO Document 11 Filed 10/06/20 Page 3 of 4




       7. The defense shall provide a copy of this Order to prospective witnesses and persons

retained by counsel to whom the defense has disclosed Confidential Material. All such persons

shall be subject to the terms of this Order. Defense counsel shall maintain a record of what

Confidential Material has been disclosed to which such persons.

       8. This Order places no restriction on a defendant’s use or disclosure of ESI that originally

belonged to the defendant.

       9. The defense reserves the right to seek relief from the court as to any of the provisions of

this Order should the need arise. The government acknowledges that by agreeing to the terms of

this Order, the defense has not waived its right to contest the “Confidential” designation of

materials.




                                                 3
            Case 1:20-cr-00526-JPO Document 11 Filed 10/06/20 Page 4 of 4




                                   Retention of Jurisdiction
       10. The provisions of this Order shall not terminate at the conclusion of this criminal

prosecution and the Court will retain jurisdiction to enforce this Order following termination of

the case.


AGREED AND CONSENTED TO:

   AUDREY STRAUSS
   Acting United States Attorney


by: ____________________________                       Date: 10/5/2020_______________
    Rebecca T. Dell
    Assistant United States Attorney
    Annalisa Miron
   ___________________________                                 10/5/2020
                                                       Date: _____________________
   Annalisa Miron
   Counsel for Dennis Fowler

SO ORDERED:

Dated: New York, New York
       October 6, 2020

                                                    ___________________________________
                                                    THE HONORABLE J. PAUL OETKEN
                                                       UNITED STATES DISTRICT JUDGE




                                               4
